[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE (#106)
The defendant moves to strike the fourth count of the complaint which claims double or treble damages under General Statutes 14-295 for the wife Barbara Harper by virtue of her underlying claim for loss of consortium as claimed in the second count of the complaint. The defendant moves to strike on the claimed basis that the provisions of General Statutes 14-295 are not applicable to claims for loss of consortium.
This court has recently determined the identical issue presented by this motion. See file #0131385 Vilardo v. Paver,
date of decision July 7, 1996. The double or treble damages sought herein are essentially punitive rather than merely compensatory in nature. See Tedesco v. Maryland Casualty Co.,127 Conn. 533 (1941); Canfield v. Amica Mutual Insurance Co.,31 Conn. App. 781, 787 (footnote 4) (1993). These punitive damages sought under General Statutes 14-295 are a creation of statute.Tedesco v. Maryland Casualty Co., supra, p. 536. As such the provisions of the statute must be strictly construed. Tedesco,
supra, p. 536.
The court is unaware of anything which would indicate that the legislature is dissatisfied with either the traditional means of application of punishment solely to the claims of the physically injured person, or is dissatisfied with the amount of the multiplier as provided for in the statute, or that there exists any need to increase the punishment in any fashion.
The court determines that the provisions of General Statute14-295 do not apply to consortium claims. The motion to strike the fourth count of the amended complaint is granted. CT Page 5706
/s/ L. Paul Sullivan, J. L. PAUL SULLIVAN